      Case 5:19-cv-00661 Document 1 Filed 12/27/19 Page 1 of 12 PageID 1




                         UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

EVELYN PEREZ, as next friend of
minor F.V.,

         Plaintiff,
                                                  CASE NO.:
vs.

LAKE COUNTY ROWING
ASSOCIATION, and THE CITY OF
CLERMONT,

         Defendants.


                                     COMPLAINT
                                DEMAND FOR JURY TRIAL

         COMES NOW, Plaintiff, EVELYN PEREZ, as next friend of minor F.V., by and through

her attorney, brings this lawsuit seeking injunctive and declaratory relief, and monetary damages

against LAKE COUNTY ROWING ASSOCIATION (“LCRA”), and THE CITY OF

CLERMONT (collectively “The Defendants”) for violations of Title II & III of the Americans

with Disabilities Act (“ADA”), and Section 504 of the Rehabilitation Act of 1973 (“Section

504”). Defendants failed to accommodate Plaintiff’s disability, and denied Plaintiff full and

equal enjoyment of Defendants’ services, facilities, and privileges. Defendants also failed to

make reasonable modifications in policies, practices, procedures, failed to train personnel to

work effectively with persons with a disability, and segregated F.V. based on his autism.

                               JURISDICTION AND VENUE

         1.     This Court has jurisdiction over the actions pursuant to 28 U.S.C. §§ 1331, 1343,

for the Plaintiff’s claims arising under the ADA and Section 504.
   Case 5:19-cv-00661 Document 1 Filed 12/27/19 Page 2 of 12 PageID 2




        2.      Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(1) -

(b)(2) because, (1) the Defendants are located in this district, and or (2) a substantial part of the

events or omissions giving rise to Plaintiff’s claims occurred and are occurring within this

district.

                                             PARTIES

                                           PLAINTIFF

        3.      Plaintiff, F.V., is and was, at all times relevant, a resident of Lake County, Florida.

F.V. is the minor grandson of Ms. Perez, and has autism. F.V. is a qualified individual with a

disability as defined by the ADA and Section 504.

                                        DEFENDANTS

        4.      Defendant, LAKE COUNTY ROWING ASSOCIATION (“LCRA”), is located in

Clermont, Florida, and provides rowing instruction, competitions, after school programs, and is a

place of exercise or recreation, and a place of education, as defined by Title III of the ADA, 42

U.S.C. § 12181(7). LCRA provides its rowing classes at the City of Clermont’s Boathouse.

        5.      Defendant, THE CITY OF CLERMONT owns the Clermont Boathouse used by

Lake County Rowing Association, and provides other support to LCRA’s operation. Clermont is

a public entity pursuant to 42 U.S.C. § 12131(1) and is subject to the mandates of Title II of the

ADA and its implementing regulations.

        6.      Defendant, The City of Clermont, receives federal financial assistance within the

meaning of the Section 504 of Rehabilitation Act of 1973, 29 U.S.C. § 794(a).

                                  FACTUAL ALLEGATIONS




                                                                                                     2
   Case 5:19-cv-00661 Document 1 Filed 12/27/19 Page 3 of 12 PageID 3




       7.      F.V. was diagnosed with autism around the age of four (4). He attends school and

has an Individualized Education Plan and a 504 Plan to accommodate his needs at school. Due to

his disability, he will attend school until he is twenty-two (22) years old.

       8.      F.V. is now (17) years old, and lives with Ms. Perez his grandmother.

       9.      F.V.’s autism manifests by repeating monologs from movies or television shows,

and stimming which consists of repetitive movements with his hand and or rocking.

       10.     Beginning on July 16, 2018, F.V. attended LCRA’s summer rowing camp. The

camp was held five (5) days a week, for three (3) weeks. The cost of the rowing camp was $99 a

week, and there were approximately fifteen (15) children registered for the camp.

       11.     Due to F.V.’s autism he does not have friends to interact with. Although he is a

seventeen (17) year old male, he doesn’t hang out with other teenagers, or engage in typical

activities because he is autistic and never invited or included in such events. As a result his

grandmother diligently looks for opportunities for F.V. to be included in group events so that he

can enjoy activities with others.

       12.     The rowing camp was a perfect opportunity for F.V. to engage with teenagers his

own age, and be a part of a team activity. Additionally, it is a stationary sport guided by basic

commands.

       13.     F.V. attended the camp, and each day and when F.V. was picked up from rowing

camp, there were no reports of behavioral complaints to Ms. Perez, or the family members who

assisted with transportation. To the contrary, coaches said F.V. followed commands and was

doing well. In fact, F.V. placed top three (3) out of all of the children attending the camp when

evaluated on the rowing equipment.



                                                                                               3
   Case 5:19-cv-00661 Document 1 Filed 12/27/19 Page 4 of 12 PageID 4




       14.     F.V. loved the camp and wanted to continue rowing. Upon the conclusion of the

summer camp Ms. Perez was made aware of an after school rowing program at LCRA, again

offered at the City of Clermont boathouse, two (2) days a week.

       15.     On approximately August 4, 2018, the last day of rowing camp, Ms. Perez spoke

to a coach about registering F.V. for the after school rowing program. The coach said something

to the effect of F.V. wasn’t competition material, and “the kids were afraid of him”, and told Ms.

Perez F.V. could not attend the after school program. Ms. Perez and her family were shocked by

the exclusion of F.V. based on his autism.

       16.     To rectify the situation, without Court intervention, Ms. Perez filed an ADA

Complaint with the City of Clermont on approximately August 6, 2018 about F.V.’s exclusion.

       17.     The City of Clermont responded to the complaint and folded in LCRA to help

respond. A series of email messages were exchanged between LCRA, the City of Clermont

employees and what appears to be the City’s attorney. As a result a meeting was scheduled with

the Perez family, and members of the LCRA on October 12, 2018.

       18.     In attendance at the meeting were believed to be Ms. Perez, a few of F.V.’s family

members and friends, the President of the LCRA, a coach, and the Founder of the LCRA. A

representative from the City of Clermont failed to attend, claiming the discriminatory actions

did not involve them even though the LCRA uses the City boathouse for the rowing classes.

       19.     During that meeting, LCRA stated they would not allow F.V. to attend the rowing

program until they had a separate program, and special needs coach to be with F.V. in a

segregated class. They also told Ms. Perez she would be required to pay, or help pay for the

special needs coach.



                                                                                                4
   Case 5:19-cv-00661 Document 1 Filed 12/27/19 Page 5 of 12 PageID 5




        20.    This was not acceptable to the family, and it was apparent Defendants were

excluding and segregating F.V. because he was autistic. A segregated class would defeat the

purpose of a rowing team experience, which was one of the things F.V. liked most about the

camp, and that his grandmother sought for him.

        21.    On October 19, 2018, MJ Coleman (“MJ”), the President of LCRA sent an email

message to Ms. Perez offering F.V. segregated lessons, two days a week, with a rowing coach

who works part-time as a middle school coach. However, MJ further told Ms. Perez that they are

working on making sure they have “the right kind of boat”.

        22.    The Defendants accommodation was to segregate F.V. based on his disabilities

and defeat the purpose of the rowing team with his peers, and instead require him to row alone

with and adult coach.

        23.    This discriminatory event caused emotional harm and degradation to F.V. who

enjoyed rowing with his new friends. F.V. was treated in a discriminatory fashion based on his

disability.

        24.    Although not legally required to do so, in good faith Plaintiff attempted to

rectify this matter prior to filing this Complaint in Federal Court.

        25.    F.V. would like to continue to participate in rowing classes and programs offered

by LCRA and held at the City boathouse, while having his disability accommodated. Due to his

disabilities he shall remain in school until age twenty two (22), and wants to attend several

programs offered by LCRA.

                              COUNT I
             VIOLATIONS OF TITLE II OF THE AMERICANS
   WITH DISABILITIES ACT AS TO DEFENDANT, THE CITY OF CLERMONT



                                                                                              5
   Case 5:19-cv-00661 Document 1 Filed 12/27/19 Page 6 of 12 PageID 6




        26.     Plaintiff repeats and re-alleges allegations ¶¶ 1-25 in support of his claims.

        27.     In Count I, Plaintiff seeks declaratory relief, permanent injunctive relief, and

monetary damages pursuant to Title II of the Americans with Disabilities Act of 1990, 42 U.S.C.

§ 12132, et seq., and its implementing regulations.

        28.     Plaintiff is autistic, and his disabilities substantially limit major life activities as

defined by Title II of the ADA. Plaintiff meets the essential eligibility requirements for

Defendant’s services at all times material hereto and is entitled to the protections of the ADA

under 42 U.S.C. § 12132, et seq., and its implementing regulations.

        29.     The City of Clermont is a public entity pursuant to 42 U.S.C. § 12131, and is

subject to the mandates of Title II of the ADA and its implementing regulations.

        30.     The City of Clermont either donates and or rents its boathouse to LCRA. A public

entity, in providing any aid, benefit, or service, may not, directly or through contractual,

licensing, or other arrangements, on the basis of disability— (i) Deny a qualified individual with

a disability the opportunity to participate in or benefit from the aid, benefit, or service; (ii)

Afford a qualified individual with a disability an opportunity to participate in or benefit from the

aid, benefit, or service that is not equal to that afforded others; (iii) Provide a qualified individual

with a disability with an aid, benefit, or service that is not as effective in affording equal

opportunity to obtain the same result, to gain the same benefit, or to reach the same level of

achievement as that provided to others; (iv) Provide different or separate aids, benefits, or

services to individuals with disabilities or to any class of individuals with disabilities than is

provided to others unless such action is necessary to provide qualified individuals with

disabilities with aids, benefits, or services that are as effective as those provided to others; (v)



                                                                                                      6
   Case 5:19-cv-00661 Document 1 Filed 12/27/19 Page 7 of 12 PageID 7




Aid or perpetuate discrimination against a qualified individual with a disability by providing

significant assistance to an agency, organization, or person that discriminates on the basis of

disability in providing any aid, benefit, or service to beneficiaries of the public entity's program.

28 C.F.R. § 35.130.

    31.         No qualified individual with a disability shall, by reason of such disability, be

excluded from participation in or be denied the benefits of the services, programs, or activities of

a public entity, or be subjected to discrimination by any such entity. 42 U.S.C. § 12132.

          32.       Defendant failed to accommodate Plaintiff’s disability, and denied Plaintiff full

and equal enjoyment of Defendant’s services, and the participation in programs or activities

provided by a public entity. 42 U.S.C. § 12132.

          33.      Defendant also failed to make reasonable modifications in policies, practices, and

procedures, and failed to train personnel to work effectively with persons with a disability.

          34.      Defendant’s actions were intentional and violated the rights of the Plaintiff by

their refusal to reasonably accommodate Plaintiff, even after Defendant was put on full notice of

their obligations to abate such discriminatory actions, when advised of the same through a formal

ADA complaint with the City. Then Defendant was also advised F.V. would be segregated, and

or excluded outright from team rowing, and failed to act.

    35.         Plaintiff has been injured and aggrieved by, and will continue to be injured and

aggrieved by Defendant’s discrimination. F.V. suffered irreparable loss and injury including, but

not limited to, humiliation, exclusion, emotional distress, and a deprivation of his rights to non-

discrimination on the basis of his disabilities. In engaging in this unlawful conduct described

above, Defendant acted maliciously to damage the rights and dignity of Plaintiff.



                                                                                                    7
   Case 5:19-cv-00661 Document 1 Filed 12/27/19 Page 8 of 12 PageID 8




        WHEREFORE, Plaintiff requests the relief set forth below.

                                 COUNT II
                   VIOLATIONS OF TITLE III OF THE AMERICANS
                    WITH DISABILITIES ACT AS TO DEFENDANT,
                      LAKE COUNTY ROWING ASSOCIATION


        36.     Plaintiff repeats and re-alleges allegations ¶¶ 1-25 in support of his claims.

        37.     Defendant, LCRA is a private entity within the meaning of 42 U.S.C. § 12181(6)

and is a place of public accommodation within the meaning of 42 U.S.C. §§ 12181(7) (J) (L); 28

C.F.R. § 36.104. LCRA is subject to Title III of the ADA and its implementing regulation

because it owns, leases (or leases to), or operates a place of education and a place of exercise and

recreation. 42 U.S.C. § 12182(a); 28 C.F.R. § 36.104.

        38.     Title III of the Americans with Disabilities Act states that no person shall be

discriminated against on the basis of disability in the full and equal enjoyment of goods,

services, facilities, privileges, advantages, or accommodations by any person who owns or

operates a place of public accommodation. 42 U.S.C. §§ 12182 (b)( 2) (A) (i) (ii) (iii); 28 C.F.R

§ 36.202.

        39.     Plaintiff is autistic, and his disabilities substantially limit major life activities, and

is, therefore, considered to be an individual with a disability under Title III. Plaintiff is otherwise

qualified under Title III, because he meets the essential eligibility requirements for Defendant’s

services at all times material hereto.

        40.     Defendant, LCRA denied Plaintiff the opportunity to benefit from its services,

facilities, privileges, advantages, and accommodations that were equal to that afforded to other




                                                                                                        8
   Case 5:19-cv-00661 Document 1 Filed 12/27/19 Page 9 of 12 PageID 9




individuals who are not disabled in violation of the prohibition against discrimination based on

disability contained in Title III of the ADA, 42 U.S.C. § 12182, et seq.

        41.     Defendant, LCRA intentionally failed to make reasonable modifications in its

policies, practices, and/or procedures, upon repeated requests, as necessary to afford Plaintiff

with its goods services, facilities, privileges, advantages, or accommodations in violation of the

prohibition against discrimination based on disability contained in Title III of the ADA, 42

U.S.C. §12182, et seq.

        42.     As a result of Defendant’s actions described above, F.V. suffered irreparable loss

and injury including, but not limited to, humiliation, exclusion, emotional distress, and a

deprivation of his rights to non-discrimination on the basis of his disabilities. In engaging in this

unlawful conduct described above, Defendant acted maliciously to damage the rights and dignity

of Plaintiff.

        WHEREFORE, Plaintiff requests the relief set forth below.

                            COUNT III
        VIOLATIONS OF SECTION 504 OF THE REHABILITATION ACT
             AS TO DEFENDANT, THE CITY OF CLERMONT

        43.     Plaintiff repeats and re-alleges allegations ¶¶ 1-25 in support of his claims.

        44.     Plaintiff in this matter requests declaratory relief, permanent injunctive relief, and

seeks monetary damages pursuant to Section 504.

        45.     Plaintiff is autistic, and his disabilities substantially limit major life activities, and

is, therefore, considered to be an individual with a disability under Section 504. Plaintiff is

otherwise qualified under Section 504 because he meets the essential eligibility requirements for

Defendant’s services at all times material hereto.



                                                                                                        9
  Case 5:19-cv-00661 Document 1 Filed 12/27/19 Page 10 of 12 PageID 10




        46.     In Count III, Plaintiff alleges Defendant discriminates against people with

disabilities in violation of Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, which

provides, in relevant part:

        No otherwise qualified individual with a disability in the United States, as
        defined in Section 705 (20) of this title, shall, solely by reason of his or her
        disability, be excluded from the participation in, be denied the benefits of, or be
        subjected to discrimination under any program or activity receiving Federal
        financial assistance.

        47.     Defendant is a recipient of federal financial assistance, and, therefore, subject to

the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C. § 794. Defendant has

discriminated against Plaintiff on the basis of his disabilities, in violation of 29 U.S.C. § 794 and

its implementing regulations as more fully described in Count One. Such discrimination

includes but is not limited to failure to: modify policies and procedures to prevent discriminatory

exclusion from and or denial of services, and segregation.

        48.     Defendant’s actions were intentional and violated the rights of the Plaintiff by

their refusal to reasonably accommodate Plaintiff, even after Defendant was put on notice of

their obligations to abate such discriminatory actions.

        49.     As a result of Defendant’s actions described above, F.V. suffered and continues to

suffer, and will in the future suffer irreparable loss and injury including, but not limited to

degradation, humiliation, embarrassment, emotional distress, and a deprivation of his rights to

non-discrimination on the basis of his disabilities.

        WHEREFORE, Plaintiff requests the relief set forth below.

                                    RELIEF REQUESTED

        WHEREFORE, Plaintiff requests the following relief:



                                                                                                  10
Case 5:19-cv-00661 Document 1 Filed 12/27/19 Page 11 of 12 PageID 11




    A.    The Court assume jurisdiction;

    B.    The Court enter a declaratory judgment that the actions of both Defendants,

          described in this Complaint be in violation of the ADA;

    C.    The Court enter a declaratory judgment that the actions of The City of Clermont

          be in violation of Section 504 of the Rehabilitation Act;

    D.    Enter a permanent injunction for the Plaintiff enjoining Defendants, LCRA and

          The City of Clermont, their successors, agents and employees, and all other

          persons in concert therewith, from taking or continuing any action which has the

          purpose or effect of discriminating against the Plaintiff and thereby provide

          services in violation of the ADA;

    E.    Enter a permanent injunction for the Plaintiff enjoining Defendant, The City of

          Clermont, its successors, agents and employees, and all other persons in concert

          therewith, from taking or continuing any action which has the purpose or effect

          of discriminating against the Plaintiff and thereby provide services in violation of

          Section 504 of the Rehabilitation Act;

    D.    Award monetary damages to the Plaintiff for his degradation, mistreatment, and

          humiliation as a result of Defendant, The City of Clermont’s discriminatory

          actions in violation of Title II of the ADA;

    E.   Award monetary damages to F.V. for his degradation, mistreatment, and loss of

          dignity as a result Defendant, The City of Clermont, discriminatory actions in

          violation of Section 504 of the Rehabilitation Act;

    F.   Award reasonable attorney’s fees, expenses and costs of suit; and



                                                                                           11
 Case 5:19-cv-00661 Document 1 Filed 12/27/19 Page 12 of 12 PageID 12




      G.    Grant such other relief as the Court may deem equitable and just under the

            circumstances.


                                    JURY DEMAND

      Plaintiff demands trial by jury on all issues which can be heard by a jury.

Date: December 27, 2019.


                                            Respectfully submitted,
                                            Morgan & Morgan

                                            /s/ Sharon Caserta
                                            Sharon Caserta, Esq.
                                            Florida Bar No.: 0023117
                                            Morgan & Morgan
                                            Deaf /Disability Rights
                                            76 South Laura Street, Suite 1100
                                            Jacksonville, FL 32202
                                            (904) 361-0078 (Voice)
                                            (904) 245-1121 (Videophone)
                                            (904) 361-4305 (Facsimile)
                                            scaserta@forthepeople.com
                                            Trial Counsel for Plaintiff




                                                                                         12
